           Case 1:20-cv-00870-KK Document 4 Filed 08/31/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MITAL SUMAN KUMAR PATEL,

                      Plaintiff,

v.                                                                  No. 1:20-cv-00870-KK

ROBERT WILKE, Secretary of United States
Department of Veterans Affairs,

                      Defendant.

                       MEMORANDUM OPINION AND ORDER
                  GRANTING LEAVE TO FILE AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Complaint for Employment

Discrimination, Doc. 1, filed August 27, 2020 (“Complaint”).

       Plaintiff, who was born in India, is licensed to practice medicine as an orthopedic surgeon

by the State of Wisconsin. See Complaint at 9 (in the Decision of the Administrative Judge, United

States Equal Employment Opportunity Commission, that Plaintiff attached to the Complaint).

Plaintiff asserts a disparate-impact discrimination claim pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., alleging that the Veterans Affairs Medical Center,

Clarksburg, West Virginia:

       Did not hire me on basis of board certification of ABOS criteria. Subsequent after
       I sued they changed the criteria and hired a doctor without ABOS certification
       anyways. The use of board certification by abos for hiring of orthosurgeon used by
       hospitals is a discrimination of national origin. IT has dispartate [sic] impact on
       foreign born. I had EEOC case filed. IT did make a decision, which was not in my
       favor. EEOC case no. is 530-2016-00308X. Its over 3 months agency has not sent
       its determination. So I can sue in federal court.

Complaint at 5.
              Case 1:20-cv-00870-KK Document 4 Filed 08/31/20 Page 2 of 2



       The Complaint fails to state a disparate-treatment Title VII claim. To state a claim for

disparate-impact discrimination, a plaintiff must allege “that a specific identifiable employment

practice or policy caused a significant disparate impact on a protected group.” Carpenter v.

Boeing, Co., 456 F.3d 1183, 1187 (10th Cir. 2006). Plaintiff’s conclusory statements that

Defendant’s hiring procedure “is a discrimination of national origin” and “has a [disparate] impact

on foreign born” are not sufficient to state a Title VII disparate-impact claim. See Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting factual

averments are insufficient to state a claim on which relief can be based . . . [and] in analyzing the

sufficiency of the plaintiff's complaint, the court need accept as true only the plaintiff's well-

pleaded factual contentions, not his conclusory allegations.”). Plaintiff must allege specific facts

showing that Defendant’s hiring procedure caused a significant disparate impact on foreign-born

applicants.

       While the Complaint can be dismissed for failure to state a claim upon which relief can be

granted, the Court gives Plaintiff an opportunity to file an amended complaint.

       IT IS ORDERED that Plaintiff may, within 21 days of entry of this Order, file an amended

complaint. Failure to timely file an amended complaint may result in dismissal of this case.



                                              _____________________________________
                                              KIRTAN KHALSA
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
